Specification
The disclosure is objected to because of the following informalities: The applicant’s make reference to a U.S. Application that appears to have matured into a U.S Patent.  Applicants should amend the specification to include the U.S Patent Number.  
Appropriate correction is requested.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 8-9, 15-16 of U.S. Patent No. 10423886. Although the claims at issue are not identical, they are not patentably distinct from each other because most limitations are anticipated by Patent No. 10423886.  The difference of audio or visual indicator is obvious over an indicator because audio/visual indicator is well known in the art and is non functional distinctive material.
Instant application
U.S. Patent No. 10423886
comments
1. A method for electronic logging of carrier data and predicting a potential impending compliance rule violation, 
the method comprising: 

monitoring a vehicle motion status for a predetermined time period and assigning 

aggregating values for each of the at least one duty status variable over a specified quantity of the predetermined time period, the specified quantity being determined by a predetermined rule; 



detecting an occurrence of at least one vehicle service event capable of changing a transit time period or transit route, the at least one vehicle service event altering the vehicle motion status; 














determining that the predicted likelihood of occurrence of the potential impending compliance rule violation is greater than a predetermined threshold value; 


generating an audio or visual indicator of the predicted likelihood of occurrence of the potential impending compliance rule violation; and 






presenting the indicator of the predicted likelihood of occurrence of the potential 



monitoring a vehicle motion status for a predetermined time period 

aggregating values for each of the at least one duty status variable over a specified quantity of the predetermined time period, the specified quantity being determined by a predetermined rule; 

determining, based on processing the at least one current vehicle service event,
monitoring at least one current vehicle service event capable of changing a transit time period; 
2. (Original) The method of claim 1, wherein the at least one vehicle service event comprises a rerouting of a service path, an unscheduled vehicle operator change, an unscheduled delay in service, and an interruption of service.

a predicted likelihood that the transit time period will change; 



determining that the predicted likelihood of occurrence of the potential impending compliance rule violation is greater than a predetermined threshold value; 

and generating, if the predicted likelihood of occurrence of the potential impending compliance rule violation is greater than the predetermined threshold value, an indicator of the predicted likelihood of occurrence of the potential impending compliance rule violation, and 

presenting the indicator of the predicted likelihood of occurrence 














































Audio/visual indicator is obvious over any indicator because it is well known in the art and non functional distinctive material




Claim 11 correspond to claims 8-9;  and
Claim 20 correspond to claims 15-16.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Durie, JR. et al (US 20170263120 A1)
1. A method for electronic logging of carrier data (See e.g. Fig. 19-1204) and predicting a potential impending compliance rule violation (See e.g. Fig. 19-1210 on compliance), the method comprising: 

aggregating values for each of the at least one duty status variable over a specified quantity of the predetermined time period, the specified quantity being determined by a predetermined rule (See e.g. [0051] on rules; [0053] on accumulating); 
detecting an occurrence of at least one vehicle service event capable of changing a transit time period or transit route (See e.g. [0376]-[0377] on changing route to avoid geographic hazard zone), the at least one vehicle service event altering the vehicle motion status (See e.g. abstract on events such as geographic, [0003] on safety events, [0282] on overforce events); 
predicting a likelihood of occurrence of a potential impending compliance rule violation due to the detected occurrence of the at least one vehicle service event, the prediction based at least in part on: the aggregated values (See e.g. Fig. 19-1208 on duration of time the driver has been driving, [0286] on total run time), the detected occurrence of the at least one vehicle service event (See e.g. abstract on events such as geographic, [0003] on safety events, [0282] on overforce events), and a group of compliance rules (See e.g. [0254] on safety rules), and; 
determining that the predicted likelihood of occurrence of the potential impending compliance rule violation is greater than a predetermined threshold value; generating an audio or visual indicator of the predicted likelihood of occurrence of the potential impending compliance rule violation (See e.g. Fig. 19-1210, [0345] on prediction of conforming with driving time policy; [2020] on visual alert; [2021] on audio alert); and 
presenting the indicator of the predicted likelihood of occurrence of the potential impending compliance rule violation to at least one electronic device to facilitate preventing the potential impending compliance rule violation (See e.g. Fig. 19-1212 on sending alert, [0348] on preventing driver from driving further).



3. The method of claim 1, wherein the vehicle service event is a change in weather condition (See e.g. [0315] on adverse weather).

4. The method of claim 1, wherein the vehicle service event is a change in driver physical condition (See e.g. abstract on fatigue, [0349] detect when the driver exhibits unexpected or inconsistent driving behaviors that may indicate the driver is fatigued, intoxicated, impaired, or otherwise unfit to continue operating the vehicle).

5. The method of claim 1, further comprising recommending a corrective action to prevent the potential impending compliance rule violation (See e.g. [0003] to prevent potentially unsafe situations, [0376]-[0377] on changing route to avoid geographic hazard zone).

6. The method of claim 5, wherein the corrective action is an alternate route (See e.g. [0376]-[0377] on changing route to avoid geographic hazard zone).

7. The method of claim 5, wherein the corrective action is an additional rest stop ([0345] that a driver must rest after having driven a certain period of time).

9. The method of claim 5, wherein the recommendation is based on historical data for previously scheduled stops (See e.g. [0323] on alert based on historical data, [0358] on historical driving behavior).


Claim 11 is drawn to claim 1 above and is rejected for the same reason.

12. The system of claim 11, wherein the at least one electronic device is located within the vehicle (See e.g. Fig 1-152, [0220]-[0221]).

13. The system of claim 11, wherein the at least one electronic device is located outside of the vehicle (See e.g. Fig 1-136, 102, 103).

14. The system of claim 11, wherein the at least one vehicle service event comprises at least one of a change in traffic condition (See e.g. [0315] on adverse traffic), a change in weather condition (See e.g. [0315] on adverse weather), a change in driver physical condition (See e.g. abstract on fatigue, [0349] detect when the driver exhibits unexpected or inconsistent driving behaviors that may indicate the driver is fatigued, intoxicated, impaired, or otherwise unfit to continue operating the vehicle), or a change of drivers ([0244] detect an attempted improper driver change).

15. The system of claim 11, wherein the instructions executable by the at least one processor are further configured to: continually updating the recorded vehicle service events (See e.g. [0267] continuous streaming or real-time communication of vehicle record data).

16. The system of claim 11, wherein the instructions executable by the at least one processor are further configured to: generate a suggested vehicular action, wherein 

17. The system of claim 16, wherein the suggested vehicular action comprises alternating vehicle operators (See e.g. [0050], [0244]), rerouting the vehicular path (See e.g. [0003] to prevent potentially unsafe situations, [0376]-[0377] on changing route to avoid geographic hazard zone), stopping the vehicle at a designated location, and altering the speed ([0315] lower the overspeed limit), direction ([0376]-[0377] on changing route. Examiner Note: changed route also change direction), or vector ( [0376]-[0377] on changing route. Examiner Note: changed route also change vector) of the vehicle.

18. The system of claim 11, wherein the duty status variable comprises at least one of: on-duty (See e.g. [0332]-[0333], off-duty, sleeper, and driving; and each duty status variable exhibits one of two binary states for a predetermined time period.

19. The system of claim 11, wherein the instructions executable by the at least one processor are further configured to: recommend a corrective action to prevent the potential impending compliance rule violation (See e.g. Fig. 19-1212 on sending alert, [0348] on preventing driver from driving further), the recommendation based at least in part on historical data for previously scheduled stops (See e.g. [0323] on alert based on historical data, [0358] on historical driving behavior).

Claim 20 is drawn to claim 1 above and is rejected for the same reason.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Durie, JR. et al (US 20170263120 A1)
8. Durie disclose that a driver must rest after having driven a certain period of time ([0345]), but fails to explicitly disclose the method of claim 5, wherein the recommendation is an overnight stay at a suggested lodging place.
However, there is only limited options for a rest stop: either at a lodging place or on the street.
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to recommended an overnight stay at a suggested 
Furthermore,  the kind of recommendation does not functionally change vehicle safety and driver condition monitoring system.  As such, it is non-functional descriptive material.
Nonfunctional descriptive material cannot render nonobvious an invention that would have otherwise been obvious." See Ex parte Curry, 84 USPQ2d 1272 (BPAI 2005), aff'd (Fed. Cir. Appeal No. 2006-1003, aff'd Rule 36 June 12, 2006) MPEP 2106.01.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dingus et al (“Human Computer Interaction Applications for Intelligent Transportation Systems” 1997) disclose intelligent transportation system that provide safety advisory include suggesting overnight lodging for a driver.  See pg. 1261


	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUT WONG whose telephone number is (571)270-1123.  The examiner can normally be reached on M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUT WONG/Primary Examiner, Art Unit 2127